DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Drawings Objections 
The drawings are objected to because: 
Ambiguous
The drawings contain reference characters having lead lines that are ambiguous.  It is unclear which part of the drawing is referenced since it is unclear exactly what area the lead line is drawn to.  Lead lines are those lines between the reference characters and the details referred to.  They must originate in the immediate proximity of the reference character and extend to the feature indicated.  Refer to 37 CFR 1.84(q).  See Figure(s) 1A-1B, item 140.

           MATERIAL NOT SHOWN
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, first and second wing segments, turntable
, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The above are only examples of such informalities.  The Applicant is required to review the entire drawings and correct all such informalities.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-24   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claims 1, 3, 17, 20, 21 and 24    the phrases "the then-current direction of flight”. There are insufficient antecedent basis for these limitation in the claims.

Re claims 1, 3, 17, 20, 21 and 24 the phrase "the then-current direction of flight” is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is "the then-current direction of flight” recited in the claims refer to.

Re claims 6, 9 and 10 the phrase "a maximum flight width” is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is "the then-current direction of flight” recited in the claims refer to.

Re claims 12, 13, 15 and 16 the phrase "first and second wing segments”. There are insufficient antecedent basis for these limitation in the claims.

Re claims 14       the term “a turntable” is improper claim language rendering the claim vague and indefinite for examination.  It is unclear whether a turntable recited in the claims refers to.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Reference of Prior Art
Rumberger et al. (US 5337974, Wing pivot structure).
Karem et al. (US 20160368590, Methods for Providing a Durable Solar Powered Aircraft with a Variable Geometry Wing).
Page et al. (US 20120248259, LONG ENDURANCE VERTICAL TAKEOFF AND LANDING AIRCRAFT).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11-14 and 17-24 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Rumberger.

Re claim 1    Referring to the figures and the Detailed Description, Rumberger discloses:  A rotorcraft comprising: a first rotor mounted on first portion of a wing (fig. 1A, items 12, 15); 
and a second rotor mounted on a second portion of the wing (fig. 1A, the other of items 12, 15), wherein the first and second portions of the wing are coupled to a rotating mechanism positioned to rotate the first and second wing portions (fig’s. 2B, 4, wing pivot structure) between a first position and a second position (fig’s. 1B-1E); 	
and a control system configured to utilize the rotating mechanism to horizontally rotate the wing between the first and second positions during operational flight, or before take-off (col. 4, l 44-51), wherein the second position is at least angled at least 30.degree. from the first position in the then-current direction of flight (fig’s. 1B-1E). 

Re claim 2    Referring to the figures and the Detailed Description, Rumberger discloses: The rotorcraft of claim 1, wherein when the wing is in the first position, the wing is substantially perpendicular to the long dimension of the fuselage (fig. 1B). 

Re claims 3, 20 and 24    Referring to the figures and the Detailed Description, Rumberger discloses: The rotorcraft of claim 1, wherein when the wing is in the first position, the wing is substantially perpendicular to a then-current direction of flight (fig. 1B). 

Re claims 4, 18 and 22    Referring to the figures and the Detailed Description, Rumberger discloses: The rotorcraft of claim 1, wherein the second position is angled at least 45.degree. from the first position (fig’s. 1D-1E, as suggested in the drawing). 

Re claims 5, 19 and 23    Referring to the figures and the Detailed Description, Rumberger discloses: The rotorcraft of claim 1, wherein the second position is angled at least 60.degree. from the first position (fig’s. 1D-1E, as suggested in the drawing). 

Re claim 6    Referring to the figures and the Detailed Description, Rumberger discloses:  The rotorcraft of claim 1, wherein the aircraft has a maximum flight width when the wing is in the first position (fig. 1B). 

Re claim 1    Referring to the figures and the Detailed Description, Rumberger discloses: The rotorcraft of claim 6, wherein moving the wing from the first position to the second position reduces the flight width by at least 25% (fig’s. 1D-1E, as suggested in the drawing). 

Re claim 8    Referring to the figures and the Detailed Description, Rumberger discloses: The rotorcraft of claim 6, wherein moving the wing from the first position to the second position reduces the flight width by at least 50% (fig’s. 1D-1E, as suggested in the drawing). 

Re claim 11    Referring to the figures and the Detailed Description, Rumberger discloses:  The rotorcraft of claim 1, wherein the first and second rotors are mounted on outboard termini of the wing (fig. 1A, items 15). 

Re claim 12    Referring to the figures and the Detailed Description, Rumberger discloses:  The rotorcraft of claim 1, wherein the first and second wing segments are portions of a unitary wing (fig. 1A, first and second wing segments of item 12). 

Re claim 13    Referring to the figures and the Detailed Description, Rumberger discloses:  The rotorcraft of claim 1, wherein the first and second wing segments are separate segments coupled to the rotating mechanism (fig. 2B, via item 22). 

Re claim 14    Referring to the figures and the Detailed Description, Rumberger discloses:  The rotorcraft of claim 1, wherein the rotating mechanism is a turntable (fig. 4, items 16). 

Re claims 17 and 21    Referring to the figures and the Detailed Description, Rumberger discloses:
 (Claims 17 and 21 are similar in scope to Claim 1, Claims 17 and 21 are is rejected under the same rationale as Claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rumberger and further in view of Karem.

Re claim 9    Referring to the figures and the Detailed Description, Rumberger discloses:  The rotorcraft of claim 1, wherein the wing has a maximum flight width when the wing is in the first position, and a flight width of less than 75 feet when the wing is in the second position (fig’s. 1B-1E). 
However Rumberger fails to teach as disclosed by Karem:   the maximum flight width of more than 80 feet (¶ 0007).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Karem teachings of the maximum flight width of more than 80 feet into the Rumberger to provide more lift during flight.

Re claim 10    Referring to the figures and the Detailed Description, Rumberger discloses: The rotorcraft of claim 1, wherein the wing has a maximum flight width when the wing is in the first position, and a flight width of less than 65 feet when the wing is in the second position (fig’s. 1B-1E).
However Rumberger fails to teach as disclosed by Karem:   the maximum flight width of more than 80 feet (¶ 0007). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Karem teachings of the maximum flight width of more than 80 feet into the Rumberger to provide more lift during flight.

Claim(s) 15 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rumberger and further in view of Page.

Re claim 15    Referring to the figures and the Detailed Description, Rumberger fails to teach as disclosed by Page:   The rotorcraft of claim 1, wherein the first and second wing segments extend beyond tips of the first and second rotors, respectively (fig. 1, the wing segments extend beyond tips of the first and second rotors). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Page teachings of the first and second wing segments extend beyond tips of the first and second rotors, respectively into the Rumberger to increase the surface area of the wing for more lift during flight.

Re claim 16    Referring to the figures and the Detailed Description, Rumberger fails to teach as disclosed by Page:    The rotorcraft of claim 1, wherein the first and second wing segments when in the second position extend beyond fore and aft ends of the fuselage, respectively (fig. 1, the wing segments when in the second position extend beyond fore and aft ends of the fuselage when added to the wing of Rumberger as seen in fig. 1E). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Page teachings of the first and second wing segments when in the second position extend beyond fore and aft ends of the fuselage, respectively into the Rumberger to increase the surface area of the wing for more lift during flight without occupying lateral space in the second position.

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/            Primary Examiner, Art Unit 3642